                            Case: 19-01007             Doc: 41         Filed: 04/11/20          Page: 1 of 3

                                               United States Bankruptcy Court
                                               Western District of Oklahoma
Ian’s Enterprise, LLC,
         Plaintiff                                                                                Adv. Proc. No. 19-01007-SAH
Lewis,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1087-5                  User: sab                          Page 1 of 1                          Date Rcvd: Apr 09, 2020
                                      Form ID: pdf006                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 11, 2020.
aty            +Gary D. Hammond,   512 NW 12th Street,   Oklahoma City, OK 73103-2407
aty            +Stephen A Harry,   3030 NW Expressway,   Suite 200,   Oklahoma City, OK 73112-5466
pla           ++IAN S ENTERPRISE LLC,   9450 SW GEMINI DR #39525,   BEAVERTON OR 97008-7105
               (address filed with court: Ian’s Enterprise, LLC,    9450 SW Gemini Drive #39525,
                 Beaverton, OR 97008)
dft            +Melody Nakina Lewis,   402 NE 115th Street,   Oklahoma City, OK 73114-7646

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: bankruptcy@oesc.state.ok.us Apr 09 2020 23:40:20
                 Oklahoma Employment Security Commission,    PO Box 53039,    Oklahoma City, OK 73152-3039
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Apr 09 2020 23:40:11       Charles Glidewell,
                 United States Trustee,    215 Dean A. McGee Ave. 4th Fl.,    Oklahoma City, OK 73102-3479
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Apr 09 2020 23:40:11       Felicia S Turner,
                 215 Dean A. McGee Avenue,    Oklahoma City, OK 73102-3440
ust            +E-mail/Text: USTPRegion20.OC.ECF@usdoj.gov Apr 09 2020 23:40:11       United States Trustee,
                 United States Trustee,    215 Dean A. McGee Ave., 4th Floor,    Oklahoma City, OK 73102-3479
                                                                                              TOTAL: 4

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               John McClernon
ust               Katherine Wieland
ust               Lendy Heilaman
ust               Michele Adams
ust               Test UST
ust               Vickie Kaufman
ust               trustee11
                                                                                                                    TOTALS: 7, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 11, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 9, 2020 at the address(es) listed below:
              Gary D. Hammond   on behalf of Plaintiff   Ian’s Enterprise, LLC gary@okatty.com,
               jessica@okatty.com
              Kevin M. Coffey   kevin@harrisandcoffey.com,
               kelly@harrisandcoffey.com;kcoffey@ecf.axosfs.com;kevinmcoffey60@gmail.com
              Kevin M. Coffey   on behalf of Trustee Kevin M. Coffey kevin@harrisandcoffey.com,
               kelly@harrisandcoffey.com;kcoffey@ecf.axosfs.com;kevinmcoffey60@gmail.com
              Stephen A Harry   on behalf of Defendant Melody Nakina Lewis stephenaharry@sahlawoffice.com,
               steveaharry@yahoo.com
              Stephen A Harry   on behalf of Debtor Melody Nakins Lewis stephenaharry@sahlawoffice.com,
               steveaharry@yahoo.com
              United States Trustee   Ustpregion20.oc.ecf@usdoj.gov
                                                                                            TOTAL: 6
Case: 19-01007   Doc: 41   Filed: 04/11/20   Page: 2 of 3
Case: 19-01007   Doc: 41   Filed: 04/11/20   Page: 3 of 3
